There is no injury, in a legal sense, which can give a right of action unless it is occasioned by a violation of some duty owing to the injured.
The plaintiff claims that the defendant must be chargeable with having violated its duty to his intestate and the public upon one of two grounds:
First. Because it had constructed and was maintaining a nuisance. Second. That it was negligent in permitting the hole to remain.
From Third avenue out into the bay the sewer ran through either private property or that of the state.
It does not appear but that it was constructed with the consent of both the individual owner and the state. *Page 578 
No objection is shown to have been made by any person, either to its location, building or maintenance.
Its construction, therefore, was not wrongful as to the intestate. It did not encroach upon his property or personal rights. As to him, therefore, it was not a nuisance. (98 N.Y. 642. ) Was defendant negligent in permitting the creation and continuance of the hole in which the intestate is supposed to have lost his life? That involves this legal question: Did the defendant's duty require the exercise of any care to protect him while upon these premises?
The defendant municipality is burdened with the obligation to keep the streets and highways within its limits in a safe condition for public travel. If it neglect its duty in such respect, thereby is created a liability to make good all damages sustained because of it.
The duty of keeping the street in repair has long been held to include the erection of a guard when, because of embankment or from other circumstances, the roadway is rendered dangerous.
But outside of the boundaries of the street, and upon private lands, its relations to the public are governed and controlled by the same principles as are applied to individuals or domestic corporations, and none other.
It has been held that where an owner makes an excavation upon his own land, but so near to the highway as to render travel thereon dangerous, and fails to guard it, he is chargeable with the damages sustained by one who is free from fault. (Beck v.Carter, 68 N.Y. 283.) It may be that in such a case a municipality having notice of the continuance of the excavation would be liable because of a failure to erect a guard at the boundary of the street so as to make the roadway safe.
As a general rule, however, the owner has a right to make such use of his land as he pleases, and in the absence of special circumstances of which Beck v. Carter (supra) furnishes an illustration, the owner is not liable for injuries sustained by one who goes upon his land even though permission to cross the premises be given. In such case the licensee takes the *Page 579 
risk of accidents resulting from the use of the premises in the condition in which he finds them.
There is an exception to this general rule. Where the owner expressly or by implication invites an individual or the public to come upon his land, he is liable to respond in damages to one who accepting the invitation is injured by pit-falls or snares maintained upon the premises.
Now it could not be seriously contended that had the owner been in the sole possession and occupation of the lands in question, and had permitted to exist or by his own act had created the hole in question, that he would have been chargeable in damages because of the death of the plaintiff's intestate who unbidden came upon his lands. Liability could not be predicated upon the rule laid down in Beck v. Carter (supra), and kindred cases, because the hole or excavation was neither adjacent to the highway, nor so close as to make the highway unsafe or dangerous. On the contrary, it was from fifty to sixty feet therefrom and separated by an embankment faced with a wall and surmounted by a fence. Neither is it pretended that the owner had expressly or by implication invited the intestate or the public to go upon his premises. True, the evidence tends to show that one of the cross-bars was down at the place where plaintiff's intestate entered upon the lands in question, and that for some ten or twelve feet, in the direction of the hole, which was from fifty to sixty feet away, there appeared to be a trail or path indicating that others had been accustomed to walk over it. And if we assume that divers persons had been accustomed to go upon the land and cross over it to the shores of the bay without objection, that fact did not devolve upon the owner the duty of protecting such trespassers, or, at most, licensees from injury. Clearly the owner would not be chargeable with negligence in permitting the hole complained of to remain.
That which it was lawful for him to do upon his own lands he could permit another to do. It matters not whether that other be an individual or a municipal corporation. The owner under the circumstances proven owed no duty to the public in *Page 580 
respect to this hole. No more did the occupant who created it with the consent of the owner.
The defendant is not, therefore, chargeable with negligence in permitting its continuance.
This conclusion is in accord with the views expressed by Judge EARL on a prior review. (98 N.Y. 642.)
The judgment should be affirmed.
All concur, except HAIGHT, J., not sitting.
Judgment affirmed.